MEMORANDUM OPINION
PER CURIAM.
Plaintiff Teresa Marsh, appeals from an order of the district court granting summary judgment to defendant. BellSouth Telecommunications, Inc., doing business as South Central Bell Telephone Company, on her employment discrimination claim.
Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in granting summary judgment to defendant.
*339The district court did not directly address plaintiffs double-workload claim. She alleges that no one else in her group received special assignments, but does not establish that anyone in the group was similarly situated to her for purposes of these assignments. She also fails to offer an example of an employee who was paid extra for special assignments. For these reasons, her claim about her workload fails, whether she is objecting to the assignment, evaluation method, or pay.
Because the reasoning which supports summary judgment for defendant on the other issues raised by plaintiff has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Memorandum Opinion entered on December 16,1998.